ORDER

PER CURIAM.
Maureen Matthews appeals the grant of summary judgment in favor of Barbara Graham and Eastman, Dillon, Graham, and Goldfarb, LLP (“Counsel”) on her petition for legal malpractice, breach of contract, unjust enrichment, negligent misrepresentation, and breach of fiduciary duty. We find that the trial court did not err in granting summary judgment in favor of Counsel.
An extended opinion would have no precedential value. We have, however, provided the parties a memorandum setting forth the reasons for our decision. The judgment of the trial court is affirmed under Rule 84.16(b).